JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-16-00835-CV

                                MARY JACOB, Appellant

                                             V.

                                ADAM JACOB, Appellee

   Appeal from the 309th District Court of Harris County. (Tr. Ct. No. 2013-51075).

       This case is an appeal from the final judgment signed by the trial court on July 26,
2016. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Mary Jacob, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered May 10, 2018.

Panel consists of Chief Justice Radack and Justices Higley and Bland. Opinion delivered
by Justice Higley.